 In the Matter of JOYCE,INC.andUNITEDSHOEWORKERS OFAMERICA,LOCAL 122, C. I. 0.Case No. R-3678.-Decided April14, 1942Jurisdiction:shoe manufacturing industry.IInvestigationand Certificationof Representatives:existence of question : con-flicting claims of rival representatives ; contract entered into with notice ofclaim to representation by rival union, no bar to ; contract, continued existenceof which is conditioned on union's obtaining certification by the Board,. no barto ; name of union making showing of representation to Regional Director butnot appearing at hearing and, possibly no longer in existence, not to be placedon ballot unless request made within five days ; election necessary.Unit Appropriate for CollectiveBargaining:all employees of the Company,excluding employees having authority to hire and discharge or to recommendhire and discharge, executive officers, and administrative, office and mainte-nance employees ; agreement as to.Mr. J. H. Peckham, Jr.,of Los Angeles, Calif., for the Company.Mr. Milton S. Tyre,of Los Angeles, Calif., for the C. I. 0.Mr. A. Sumner Lawrence,of counsel to the Board.-DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEOn March 11, 1942, United Shoe Workers of America, Local 122,C. I. 0., herein called, the, C. I. 0:,, filed with the. Regional Directorfor the T`tenty-first Region (Los Angeles, California) a petitionalleging that a question affecting commerce had' arisen concerningthe -representation' of employees of Joyce, Inc., Pasadena, California,herein called the Company, and' requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of'the NationalLabor Relations Act, 49. Stat. 449, herein called the Act.On March 19,1942, the National Labor Relations. Board,, herein called. the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National' Labor Relations Boards Rules and, Regulations-Series 2,as amended-, ordered' an investigation 'and-authorized- the Regional'Director to-conduct it and to provide for an appropriate hearing-upon'due; notice..40 N. L. R. B:, No: 91:'509- 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 21, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. 0., and,Independent Shoe Workers Union, herein called the Independent, alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onMarch 24, 1942, at Los Angeles, California, before Maurice J. Nicoson,the Trial Examiner duly designated by the Chief Trial Examiner.The Company and the C. I. O. were represented and participated inthe hearing.The Independent did not appear. Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thehearing, the Trial Examiner made rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicialerrors werecommitted. , The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJoyce, Inc., is a California corporation with its principal office andplace of business at Pasadena, California.The Company is engaged inthe manufacture, sale, and distribution of shoes.The Company in thecourse of-its business annually purchases raw materials of the approxi-mate value of $1,000,000, 75 percent of which is obtained from sourcesoutside the State of California.During a typical yearly period, theCompany manufactures and sells shoes valued at more than $2,000,000,75 per cent of which is sold to customers outside the State of California.The Company admits that it is engaged in commerce within themeaning ofthe Act.II. THE ORGANIZATIONSINVOLVEDThe United Shoe Workers of America, Local 122, is a labororganiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.Independent Shoe Workers Union is an unaffiliated labor organiza-tion admitting to membership employees of the Company.'III. THE QUESTION CONCERNING REPRESENTATIONFrom 1937.through 1941 the Company bargained collectively withthe C.- I. O. and recognized the C. I. O. in writtenagreements as the1 The C.IO. claimed, that the Independent is no longer in existence.The record showsthat the Independent was formed in January or February 1942,that employees signed cardsdesignating it astheir representative,and that theIndependent entered into a collectivebargaining agreementwith theCompany.There is no evidencethat theIndependent hasbeen dissolvedor has ceasedto function as a labor oiganization JOYCE, INC.,511exclusive representative of the Company's employees.The last suchagreement expired on December 31, 1941. Shortly after the expirationof this agreement and while negotiations for a renewal were still pend-ing, a schism occurred within the C. I. 0., resulting in the formation ofthe Independent by the then officers of the C. I. O. In February 1942the Independent submitted to the Company evidence of designation bythe employees and demanded recognition.On or about February 27,1942, the Company entered into a contract with the Independent, recog-nizing it as the collective bargaining agent for its employees.On orabout March 11, 1942, the C. I. O. renewed its claim to represent theCompany's employees and requested a collective bargaining agreement.The Company thereupon abrogated its contract with the Independentand entered into an agreement with the C. I. 0., providing, however,that the agreement should not become effective until the C. I. O. hadbeen certified as the exclusive representative by the Board.TheCompany asserts that it is uncertain which union is the majorityrepresentative of its employees.Neither the Company nor the C. I. O. asserted that either of thecontracts constitute a bar to a present determination of representatives.Since the C. I. O. claimed to represent a majority of the employees ofthe- Company prior to the execution of the contract with'the Inde-pendent, and since the C. I. O. contract is not effective until or unlessthat organization has been certified,by the Board as the representativeof the Company's employees, we find that neither contract is a barto such determination.2A statement of the Regional Director, introduced into evidence,discloses tliat each union represents a substantial number of employeesin the unit hereinafter found to be appropriate.3We find that a question has arisen concerning the representation ofemployees of the Company.Iv. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation to"SeeMatter of National Metal-Art Manufacturing Co, Inc.,andWholesale and Ware-houseWorkers Union,Local65,C I.0, 37 N L.R. B. 561.3The Regional Director stated that the C I 0 had presented 222 signed applicationcards of which 8 were dated February 1942,187 dated March 1942, and 27 undated, andthat of the 222 signatures,199 appeared to be the names of persons whose names are on theCompany's pay' roll of March 16, 1942.The Regional Director further statedthat the'Independent had presented 214 signedapplication cards,of which 1 was dated January 1942,174 dated February 1942,and 39 -undated,and that of the 214 signatures,202 appeared to-be the names of persons whosenames are on the Company'spay rollofMarch 16,1942.There are approximately 350'employees in the appropriate unit 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe C. I. 0. and the Company stipulated, and we find, that all em-ployees of the Company, excluding employees having authority tohire and discharge or to recommend hire and discharge, executiveofficers, and administrative, office, and maintenance employees, con-stitute a unit appropriate for the purposes of collective bargaining.We further find that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVES'We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall not atthis time accord a place on the ballot to the Independent inasmuch asit did not appear at the hearing and may no longer be in existence.However, since it made a showing of representation to the Regional'Director in advance of the hearing, we will, upon request made to theRegional Director within five (5) days after the date of this Decisionand Direction of Election, amend our Direction and place the Inde-pendent upon the ballot.The Company, and the C. I. 0. agreed at the hearing that in theevent the Board directs an election, eligibility to vote should be de-termined by the Company's pay roll ending February 26, 1942, and weshall so provide, subject to the limitation and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entire recordin the case, the Board makes the, following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Joyce, Inc., Pasadena, California, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees of the Company, excluding employees having au-thority to hire and discharge or to recommend hire and discharge,executive officers, and administrative, office, and maintenance employees,constitute a unit appropriate for the purposes of collective; bargainingwithin- the= meaning of Section,9 (b)r of the National Labor RelationsAct. JOYCE, INC.513DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor Relations,Board Rules and Regulations-Series 2, as amended, it is heiebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Joyce,Inc., Pasadena,California,an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction of Election,under the direction andsupervision of the Regional Director for the Twenty-first Region, act-ing in this matter as agent for the NationalLaborRelations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company who were employed during thepay-roll period ending February 26, 1942, including any such em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training of,the United States, or temporarily laid off, but excluding employees.having authority to hire and discharge or to recommend hire and dis-charge, executive officers, and administrative, office, and maintenanceemployees,and those employees who have since quit or beendischargedfor cause,to determine whether or not they desire to be represented byUnited Shoe Workers of America, Local 122, C. I. 0., for the purposesof collective bargaining.455771-42-Vol. 40-33 In theMatterof JOYCE,INC.andUNITEDSHOEWORKERS OFAMERICA,LOCAL 122, C. I.O.Case No. R-3678AMENDMENT TO DIRECTION OF ELECTIONApril 28, 1942On April 14, 1942, the National Labor Relations Board issued aDecision and Direction of Election' in the above-entitled proceeding.The Board stated that, upon request made to the Regional Directorwithin five (5) days after the date of the Decision, the Board wouldamend its Direction of Election and place Independent Shoe WorkersUnion upon the ballot.The Board, having been advised by the Regional Director for the,Twenty-first Region that the Independent has, in accordance with thethe ballot to be used in the election, hereby amends its Direction ofElection by striking therefrom the words "whether or not they desireto be represented by United Shoe Workers of America, Local 122,C. I. 0., for the purposes of collective bargaining" and substitutingtherefor the words "whether they desire to be represented by UnitedShoe Workers of America, Local 122, C. I. 0., or by IndependentShoe Workers Union, for the purposes of collective bargaining, orby neither."40 N.L R B 509.40 N. L.R B., No. 91a.5141